Citation Nr: 9924195	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  96-33 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as secondary to a service-connected 
disability.

Entitlement to an increased rating on an extra-schedular 
basis for pseudofolliculitis barbae, currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1978 to October 
1979.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of March 1996 by 
the Department of Veterans Affairs (VA) Louisville, Kentucky, 
Regional Office (RO).  In the decision, the RO assigned a 10 
percent rating for the veteran's service-connected 
pseudofolliculitis barbae.  Subsequently, in a decision of 
May 1997, the Board increased the rating to 30 percent.  The 
Board also remanded a claim for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b) for additional development.  

In August 1997, the veteran made a claim for service 
connection for an acquired psychiatric disorder which he 
alleged had developed as a result of his service-connected 
pseudofolliculitis barbae.  The RO denied that claim in a 
decision of September 1998.  The veteran has perfected an 
appeal with respect to that issue.


FINDINGS OF FACT

1.  The veteran has not presented any competent evidence 
showing that a current  psychiatric disorder is related to 
service or was caused or aggravated by a service-connected 
disability.

2.  The veteran's pseudofolliculitis barbae has not resulted 
in an unusual or exceptional disability picture with related 
factors such as marked interference with employment or 
frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards.

CONCLUSIONS OF LAW

1.  The claim for service connection for an acquired 
psychiatric disorder, alleged to be secondary to a service-
connected disability, is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  An extra-schedular rating for pseudofolliculitis barbae 
is not warranted.  38 C.F.R. § 3.321(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well-grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

I.  Entitlement To Service Connection For An Acquired 
Psychiatric Disorder, Claimed As Secondary To A Service-
Connected Disability.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as a psychosis is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1998).  This regulation 
has been interpreted by the United States Court of Appeals 
for Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

In order for a claim for service connection to be well-
grounded, there must be competent evidence of a current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  The nexus to service may also be satisfied by one of 
the presumptions noted above.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).  Competent medical evidence is also required to 
satisfy the medical etiology or medical diagnosis issues in 
secondary service connection claims.   See Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996).

The veteran testified during a hearing held before a hearing 
officer at the RO in December 1998 that he believed that he 
had developed a psychiatric disorder as a result of his 
service-connected pseudofolliculitis barbae.  He stated that 
the skin disorder caused him to have a great deal of social 
and occupational impairment, and that this led to stress and 
depression.  

Lay persons such as the veteran, however, are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
See also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (a 
veteran does not meet his burden of presenting evidence of a 
well-grounded claim where the determinative issue involves 
medical causation and the veteran presents only lay testimony 
by persons not competent to offer medical opinions).

The veteran's recent medical treatment records show that he 
has a psychiatric disorder and a substance abuse disorder, 
but the records do not contain any indication that the 
problems are secondary to his service-connected 
pseudofolliculitis barbae.  For example, a VA hospital report 
dated in March 1991 shows that the diagnoses included cocaine 
dependence, alcohol dependence and tinea barbae, but there 
was no opinion indicating a relationship between the skin 
disorder and the other problems.  A more recent VA hospital 
report dated in April 1998 shows that the veteran was 
hospitalized for treatment of dysthymia, cocaine abuse and a 
personality disorder, but the report does not contain any 
references to pseudofolliculitis barbae as would be expected 
if that was the cause of the veteran's psychiatric disorder.  

In summary, the veteran has not presented any competent 
evidence showing that a current  psychiatric disorder is 
related to service or was caused or aggravated by a service-
connected disability.  Accordingly, the Board concludes that 
the claim for service connection for an acquired psychiatric 
disorder, alleged to be secondary to a service-connected 
disability, is not well-grounded.

II.  Entitlement To An Increased Rating On An Extra-Schedular 
Basis For Pseudofolliculitis Barbae, Currently Rated As 30 
Percent Disabling.

The Court has held that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased rating 
is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board also finds that all 
relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the issue on 
appeal has been obtained.

In order to warrant an increased rating on an extra-schedular 
basis, there must be something unusual about the veteran's 
service-connected disability which sets him apart from other 
veterans with the same type of disability.  Under 38 C.F.R. 
§ 3.321(b) (1998), an extra-schedular rating may be assigned 
only when the case presents an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995) (in which the Court held that an 
extra-schedular rating was not warranted where the veteran's 
service-connected disability was an injured little finger).

With respect to the issue of whether or not the disorder 
causes marked interference with employment, the Board notes 
that during the hearing held in December 1998, the veteran 
contended that the RO made a mistake by denying his claim for 
an extra-schedular rating for his pseudofolliculitis barbae.  
He asserted that the disorder has limited his ability to work 
as in the food industry and as a television announcer.

The Court recently considered a case involving similar 
circumstances.  In Spurgeon v. Brown, 10 Vet. App. 194 
(1997), the Court held that, where a veteran has testified 
that his service-connected disability has caused him to lose 
time from work, the VA must attempt to obtain employment 
records verifying the veteran's contentions or, at a minimum, 
advise the veteran of the importance of the records to his 
claim and inform him that he has the ultimate responsibility 
for obtaining and submitting such records.  In accordance 
with that case, the RO sent a letter to the veteran in June 
1997 requesting that he provide evidence that he had lost 
wages or had been prevented from having employment due to his 
service-connected pseudofolliculitis barbae.  The veteran, 
however, did not respond to that request.  The Board also 
notes that the veteran's medical treatment records also fail 
to substantiate his claim that the disorder has caused 
significant occupational impairment.  Although a VA 
dermatology treatment record dated in March 1991 shows that 
the veteran stated that he was having trouble with employment 
due to shaving restrictions, that complaint was not supported 
by any medical opinion.  Therefore, the Board finds no basis 
for concluding that the disorder causes marked interference 
with employment.

The Board also finds no basis for concluding that the 
disorder has required frequent hospitalizations.  None of the 
hospital records which are contained in the claims file show 
that the hospitalization was necessitated by the 
pseudofolliculitis barbae.

In summary, the Board finds that evidence shows that the 
veteran's pseudofolliculitis barbae has not resulted in an 
unusual or exceptional disability picture with related 
factors such as marked interference with employment or 
frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards.  Accordingly, the Board concludes that an extra-
schedular rating for pseudofolliculitis barbae is not 
warranted.


ORDER

Service connection for an acquired psychiatric disorder, 
claimed as secondary to a service-connected disability, is 
denied.

An extra-schedular rating for pseudofolliculitis barbae is 
denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

